DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 6/10/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.
Claims 1-16 have been considered on the merits herein. 
Claim Objections
Claim 6 is objected to because of the following informalities:  the abbreviation ATA must be spelled out at its first occurrence, i.e. aurintricarboxylic acid.  Appropriate correction is required.

*NOTE-Claims 8, 9, 11, and 12 are taken to be the intended use and function of the claimed composition. The intended use and function of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112). Also note that that the composition does not comprise viral RNA but rather the claimed composition has an intended use of stabilizing and storing viral RNA. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification does not contain adequate description for the entire scope of the term “cell separation reagent”. The specification discloses that the cell separation reagent is PEG, but there is no description of any other cell separation reagents. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Because the claims encompass a multitude of cell separation reagents neither contemplated nor disclosed by the as-filed disclosure, it is clear that applicant was not in possession of the full scope of the claimed subject matter at the time of filing. 

 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2014/055936 (IDS) supported by Jenkins et al. (US20140202646).
WO’936 teaches a composition for storing and stabilizing biological material (protein and nucleic acids) wherein the biological material is blood or plasma (0029, 0068) and comprises viral RNA (0074) according to claim 10, and wherein the composition comprising hydroxyl radical scavenger including mannitol (0078) according to claims 1 and 4, singlet oxygen quenchers including cysteine (0079) according to claims 1 and 5, ribonuclease (RNase) inhibitors including ATA (0082) according to claims 1 and 6, metal chelators including citric acid and aminocarboxylates including EDTA, DTPA, EGTA, BAPTA (0083) according to claim 1, and PEG taken to be a cell separation agent according to claims 1 and 7 (0084) (0005, 0026, 0027, 0075) and a kit containing the composition (0007). EDTA, DTPA, EGTA and BAPTA are well-known aminocarboxylates (support is provided by Jenkins parag. (0016). 
Regarding claims 8, 9, and 12, while they are taken to be the intended use and function of the claimed composition and the intended use and function of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. 
However, WO’936 teaches the composition stabilizes and stores the biological material at a temperature of about 40°C and for at least one week to 2 years (0093- 0095, 0124, 0125). 
Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).
Regarding claims 12-14, the kit comprises the composition and one or more carriers with a closure, i.e. a tube, vial, well or chamber including a capped or crew-cap container and/or vial (0132, 0133). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 4-10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2014/197090 (IDS)  supported by Jenkins et al. (US20140202646).

WO’090 teaches a composition for storing and stabilizing biological material (protein and nucleic acids) wherein the biological material is blood or plasma (p. 6, lines 6-23, p. 21, lines 27-p. 22, lines 1-5) and comprises viral RNA (p. 23, lines 31-32, p. 24, lines 20-p. 25 line 30) according to claim 10, and wherein the composition comprising hydroxyl radical scavenger including mannitol (p. 27, lines 1-5) according to claims 1 and 4, singlet oxygen quenchers including cysteine (p. 27, lines 6-15) according to claims 1 and 5, ribonuclease (RNase) inhibitors including ATA according to claims 1 and 6 (p. 28, lines 1-10), one or more metal chelators including citric acid and aminocarboxylates including EDTA, DTPA, EGTA, BAPTA according to claim 1 (p. 28, lines 11-19, and PEG taken to be a cell separation agent according to claims 1 and 7 (p. 28, lines 20-21) (p. 2, whole page, p. 3, lines 1-11, p. 7, lines 3-26, p. 8, lines 5-23, p. 25, line 31-p. 26, lines 1-11, p. 43, whole page) and a kit containing the composition (p. 46, lines 28-p. 47, lines 1-10). EDTA, DTPA, EGTA and BAPTA are well-known aminocarboxylates (support is provided by Jenkins parag. (0016). 

Regarding claims 8, 9, and 12, while they are taken to be the intended use and function of the claimed composition and the intended use and function of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. 
However, WO’090 teaches the composition stabilizes and stores the biological material at a temperature of about 40°C and for at least one week to 2 years (p. 31, lines 20-p. 33). 
Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).
Regarding claims 12-14, the kit comprises the composition and one or more carriers with a closure, i.e. a tube, vial, well or chamber including a capped or crew-cap container and/or vial (p. 46, lines 28-p. 47, lines 1-10). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hogan et al. (US8283165 B2, IDS) supported by Jenkins et al. (US20140202646).

Regarding claim 1, Hogan (US8283165) teaches a composition and kit for storing and stabilizing biomolecules including RNA (col. 4, lines 21-24, 40-44, col. 46, lines 47-67). The composition comprises a metal chelator (col. 5, lines 3-22), a hydroxyl radical scavenger, a singlet oxygen quencher (col. 4, lines 46-53), an RNase inhibitor and a cell separation reagent (col. 1, lines 45-col. 2, lines 1-37). 
Regarding claims 2 and 3, the composition comprises two or more metal chelators including citrate and EDTA, EGTA (an aminocarboxylate) (col. 9, lines 3-5, 20-23, col. 53, claims 30 and 31).  EDTA, DTPA, EGTA and BAPTA are well-known aminocarboxylates (support is provided by Jenkins parag. (0016). 

Regarding claim 4, the hydroxyl radical scavenger is mannitol (col. 8, lines 64-66). 
Regarding claim 5, the singlet oxygen quencher is cysteine (col. 8, lines 51-63, specifically lines 58 and 59).
Regarding claim 6, the RNase inhibitor is ATA, i.e. aluminon (col. 12, lines23-25).
The composition comprises a biological sample comprising the biomolecule, wherein the sample is a blood according to claim 10(col. 13, lines51-57) and the biomolecule is RNA (col. 14, lines 15-21, col. 45, lines 55).  
Regarding claims 8, 9, 11 and 12, while they are taken to be the intended use and function of the claimed composition and the intended use and function of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. 
Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).
However, regarding claims 8, 9, 11, 12, Hogan teaches the biomolecules are in a dry state on the matrix, wherein the matrix is paper (col. 41, lines 47-60, col. 44, lines 50-67, col. 45, lines 33-40) and wherein the sample can be stored and stable for at least 5 days (col. 45, lines 40-52, col. 46, whole col.). The sample is stable at ambient temperatures (col. 47, lines 1-21) as well as temperatures between 20-60°C (col. 46, lines 11-43). Regarding the kit, the kit comprises the composition and a sample carrier comprising a plurality of containers with closures which house the composition and the sample comprising the biomolecule (col. 2, lines 10-28, col. 43, whole col, col. 44, lines 1-15). The dried stabilized biomolecules are transported by air or ground delivery (col. 46, lines 44-46). 
Regarding claim 13, the carrier can be a cotton swab (Ex. 9 and 10), tubes or wells (col. 43, lines 10-16).    
Thus, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/055936 (IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1, 4-10, 12-14 by above, and further in view of Hogan et al. (US8283165 B2, IDS).
The teachings are WO’936 are found above. While the reference teaches metal chelators including citric acid and aminocarboxylates to be used in the composition, they do not specifically teach using two metal chelators. 
Regarding claims 2 and 3, Hogan teach a composition comprising two or more metal chelators including citrate and EDTA, EGTA (an aminocarboxylate) (col. 9, lines 3-5, 20-23, col. 53, claims 30 and 31), a hydroxyl radical scavenger, a singlet oxygen quencher (col. 4, lines 46-53), an RNase inhibitor and a cell separation reagent (col. 1, lines 45-col. 2, lines 1-37) for storing and stabilizing biomolecules including RNA (col. 4, lines 21-24, 40-44, col. 46, lines 47-67).
Thus, before the effective filing date of the claimed invention, it would have been obvious in light of the teachings of Hogan to add two metal chelators to the composition of WO’936 with a reasonable expectation of successfully stabilizing and storing viral RNA because both metal chelators are taught for use in such a composition by WO’936 and Hogan and Hogan teaches the two metal chelators are used in the composition. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197090 (IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1, 4-10, 12-14 above, and further in view of Hogan et al. (US8283165 B2, IDS).
The teachings are WO’090 are found above. While the reference teaches metal chelators including citric acid and aminocarboxylates to be used in the composition, they do not specifically teach using two metal chelators. 
Regarding claims 2 and 3, Hogan teach a composition comprising two or more metal chelators including citrate and EDTA, EGTA (an aminocarboxylate) (col. 9, lines 3-5, 20-23, col. 53, claims 30 and 31), a hydroxyl radical scavenger, a singlet oxygen quencher (col. 4, lines 46-53), an RNase inhibitor and a cell separation reagent (col. 1, lines 45-col. 2, lines 1-37) for storing and stabilizing biomolecules including RNA (col. 4, lines 21-24, 40-44, col. 46, lines 47-67).
Thus, before the effective filing date of the claimed invention, it would have been obvious in light of the teachings of Hogan to add two metal chelators to the composition of WO’090 with a reasonable expectation of successfully stabilizing and storing viral RNA because both metal chelators are taught for use in such a composition by WO’090 and Hogan and Hogan teaches the two metal chelators are used in the composition. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/055936 (IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1, 4-10, 12-14 above, and further in view of Garcia-Lerma et al. (IDS), Hogan et al. (US8283165 B2, IDS) and WO2015/022410 (IDS).
Claim 11 does not provide structure to the claimed composition as stated above. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. 
 However, regarding claim 11, the reference does not teach the viral RNA to be stored on a paper carrier as a dried blood spot.  
Garcia-Lerma teach problems with processing, shipping and storing samples comprising viral RNA, i.e. HIV blood samples. They teach that dried blood spots (DBS)  or dried plasma spots (DPS) are easy to prepare and store and are used for testing, diagnostics and quantification and can be stored for prolonged periods (p. 34, whole 1st parag.).  HIV whole blood or plasma sample were pipetted onto filter paper cards, packaged and stored and shipped overnight to the CDC p. 34, 2nd col. 1st parag.). DBS and DPS samples were stored for 1, 2, 8 and 16 weeks (p. 34, HIV nucleic acid extraction section). 
Hogan teaches the biomolecules are in a dry state on the matrix, wherein the matrix is paper (col. 41, lines 47-60, col. 44, lines 50-67, col. 45, lines 33-40) and wherein the sample can be stored and stable for at least 5 days (col. 45, lines 40-52, col. 46, whole col.).
WO’410 teaches storing all forms of RNA (0041) as dried blood spots on a paper carrier (0052, Ex. 3) with a stabilizing composition comprising an RNase inhibitor and metal chelators (0035), wherein the RNA is of high quality and stable at ambient temperatures (0006, 0016, 0019, 0020, 0026, 0027, 0030, 0035, 0041, 0042, 0045, 0048) and may be stored for more than a month (0045).  
Thus, before the effective filing date of the claimed invention, it would have been obvious to store viral RNA on a paper carrier as DBS or DPS, when using a composition having the intended use of stabilizing and storing viral RNA as taught by WO’936 because the secondary references teach that RNA, which is widely known to be an unstable biomolecule to store, can successfully be stored for prolonged periods of time when dried onto a paper carrier as DBS or DPS with a stabilizing composition. Therefore, a posita would have a reasonable expectation of storing viral RNA as DBS or DPS with the composition of WO’936. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197090 (IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1, 4-10, 12-14 above, and further in view of Garcia-Lerma et al. (IDS), Hogan et al. (US8283165 B2, IDS) and WO2015/022410 (IDS).
Claim 11 does not provide structure to the claimed composition as stated above. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. 
 However, regarding claim 11, the reference does not teach the viral RNA to be stored on a paper carrier as a dried blood spot.  
Garcia-Lerma teach problems with processing, shipping and storing samples comprising viral RNA, i.e. HIV blood samples. They teach that dried blood spots (DBS)  or dried plasma spots (DPS) are easy to prepare and store and are used for testing, diagnostics and quantification and can be stored for prolonged periods (p. 34, whole 1st parag.).  HIV whole blood or plasma sample were pipetted onto filter paper cards, packaged and stored and shipped overnight to the CDC p. 34, 2nd col. 1st parag.). DBS and DPS samples were stored for 1, 2, 8 and 16 weeks (p. 34, HIV nucleic acid extraction section). 
Hogan teaches the biomolecules are in a dry state on the matrix, wherein the matrix is paper (col. 41, lines 47-60, col. 44, lines 50-67, col. 45, lines 33-40) and wherein the sample can be stored and stable for at least 5 days (col. 45, lines 40-52, col. 46, whole col.).
WO’410 teaches storing RNA (0041) as dried blood spots on a paper carrier (0052, Ex. 3) with a stabilizing composition comprising an RNase inhibitor and metal chelators (0035), wherein the RNA is of high quality and stable at ambient temperatures (0006, 0016, 0019, 0020, 0026, 0027, 0030, 0035, 0041, 0042, 0045, 0048) and may be stored for more than a month (0045).  
Thus, before the effective filing date of the claimed invention, it would have been obvious to store viral RNA on a paper carrier as DBS or DPS, when using a composition having the intended use of stabilizing and storing viral RNA as taught by WO’090 because the secondary references teach that RNA, which is widely known to be an unstable biomolecule to store, can successfully be stored for prolonged periods of time when dried onto a paper carrier as DBS or DPS with a stabilizing composition. Therefore, a posita would have a reasonable expectation of storing viral RNA as DBS or DPS with the composition of WO’090. 

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of WO2014/055936 (IDS) supported by Jenkins et al. (US20140202646) and WO2014/197090 (IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1, 4-10, 12-14 above, and further in view of WO2015/031994 A1.
Both WO’936 and WO’090 teach a kit comprising the claimed composition and one or more carriers and closures. The teachings are found above. 
The references each do not teach a box and/or envelope container and a pre-addressed shipping label according to claims 15 and 16. 
WO’994 teaches a composition and kit for storing nucleic acids wherein the kit comprises samples in tubes with a closure placed in a box having a shipping label attached thereto (0166).  
Before the effective filing date of the claimed invention, it would have been obvious to house the composition and samples of WO’090 and WO’936 in a box having a mailing label as taught by WO’994 because the compositions and samples are disclosed by the references to be stored and shipped and thus a box having a mailing label would be obvious and considered routine and conventional in the art when shipping samples as demonstrated  by the prior art of record.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (US8283165 B2, IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1-6, 8-14 above, and further in view of WO2015/031994 A1.
Hogan teach a kit comprising the claimed composition and one or more carriers and closures which are transported by air or ground delivery. The teachings are found above. 
The reference does not teach a box and/or envelope container and a pre-addressed shipping label according to claims 15 and 16. 
WO’994 teaches a composition and kit for storing nucleic acids wherein the kit comprises samples in tubes with a closure placed in a box having a shipping label attached thereto (0166).  
Before the effective filing date of the claimed invention, it would have been obvious to house the composition and samples of Hogan in a box having a mailing label as taught by WO’994 because the compositions and samples are disclosed by Hogan to be stored and shipped and thus a box having a mailing label would be obvious and considered routine and conventional in the art when shipping samples as demonstrated  by the prior art of record.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (US8283165 B2, IDS) supported by Jenkins et al. (US20140202646) as applied to claims 1-6, 8-14 above, and further in view of WO2014/055936 (IDS) and WO2014/197090 (IDS). 
The teachings of Hogan are found above. 
Hogan does not teach the composition to comprise PEG as the cell separation reagent. 
Both WO’936 and WO’090 teach PEG in a composition for stabilizing and storing RNA with a hydroxyl radical scavenger, a singlet oxygen quencher, a ribonuclease (RNase) inhibitors and one or more metal chelators. Therefore, before the effective filing date of the claimed invention, it would have been obvious to add PEG to the composition of Hogan; thus, combining instant components/ingredients for their known use and benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. Moreover, a posita would have been motivated to combine the instant components/ingredients together in a single composition with a reasonable expectation of successfully stabilizing an storing viral RNA.  This rejection is based upon the well established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

Conclusion
NO claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632